Citation Nr: 1426939	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran presented testimony before the Board in November 2013; a transcript has been obtained and associated with the virtual record.

The issue of bilateral neuropathy of the upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral lower extremity neuropathy is proximately due to or the result of the service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral lower extremity neuropathy, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain disorders, such as other organic disease of the nervous system, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.
The Veteran seeks service connection for bilateral lower extremity neuropathy.  Specifically, he contends it is secondary to his diabetes mellitus.  

Service connection has been in effect for diabetes mellitus since October 2005.  VA outpatient treatment records contain complaints of radicular lower extremity pain since 2008.  While the April 2011 VA examiner did not find evidence of lower extremity neuropathy, VA treatment providers thereafter diagnosed the Veteran with both lower extremity neuropathy and restless leg syndrome.  The Veteran testified before the Board in November 2013.  He reported ongoing pain, tingling, and numbness of the lower extremities.  

A November 2013 VA opinion indicates the Veteran likely has neuropathy of his feet and legs secondary to his diabetes.  There are no contrary medical opinions of record.  As such, reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 3.102.

Service connection for bilateral lower extremity neuropathy is warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral lower extremity neuropathy, as secondary to the service-connected diabetes mellitus, is granted. 


REMAND

The Veteran has also filed a claim of entitlement to service connection for bilateral upper extremity neuropathy.  A preliminary review of the record reveals the matter is not ready for appellate disposition.

The Veteran claims that he developed bilateral neuropathy of the upper extremities as a result of his diabetes mellitus.  As noted previously, service connection is in effect for diabetes mellitus.  Service connection for bilateral lower extremity neuropathy has been granted in the instant decision.  The April 2008 VA examiner found no evidence of bilateral upper extremity neuropathy; however, the Veteran testified to worsening symptoms of pain, numbness, and tingling of the upper extremities.  VA outpatient treatment records show the Veteran wears wrist splints and may have carpal tunnel syndrome.  The Board finds that additional VA examination is necessary in the instant appeal to determine the nature and etiology of the claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Updated records of any subsequent treatment the Veteran has received for the claimed bilateral upper extremity neuropathy are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his bilateral upper extremity neuropathy.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, schedule the Veteran for the appropriate VA examination.  The examiner is asked to address the following.  

 (a) Please indicate whether the Veteran currently has bilateral upper extremity neuropathy.  (b) If so, state whether it is at least as likely as not (a 50 percent probability or greater) proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected diabetes mellitus.  

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her  representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


